802 So. 2d 1153 (2001)
STATE of Florida DEPARTMENT OF INSURANCE, Appellant,
v.
Florida WINDSTORM UNDERWRITING ASSOCIATION, Appellee.
No. 1D00-2712.
District Court of Appeal of Florida, First District.
November 16, 2001.
Rehearing Denied January 9, 2002.
Steven H. Parton and Michael H. Davidson, Tallahassee, for Appellant.
John Radey, Elizabeth McArthur and David Yon of Katz, Kutter, Haigler, Alderman, Bryant & Yon, P.A., Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See State, Dep't of Ins. v. First Floridian Auto and Home Ins. Co., 803 So. 2d 771 (Fla. 1st DCA 2001).
MINER, WOLF, and BENTON, JJ., CONCUR.